DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lygin et al (WO 2017/182381 which corresponds to US 2019/0099731) in view of Yamaguchi et al (US 6.228,800 B1) and further in view of Krill et al (US 2016/0280628 A1).
	Applicants’ claimed invention is directed to a method for preparing methyl methacrylate from methacrolein and methanol; said method comprising contacting in a reactor a mixture comprising methacrolein, methanol and oxygen with a heterogeneous catalyst comprising a support and a noble metal, wherein said catalyst has an average diameter of at least 200 microns, liquid and gaseous reactants flow downward in the reactor and wherein the continuous phase in the reactor is a gas which has no more than 7.5 mol% oxygen at reactor inlets.
Lygin teaches that a solution of methacrolein (MAL) in methanol was adjusted to pH=7 with stirring by the addition of a 1% by weight solution of NaOH in methanol. This solution was fed at a constant feed rate continuously into the upper portion of the draft tube (zone 1) of the reactor usable in accordance with FIG. 1 at pressure 5 bara and internal temperature 800C. At the same time, a sufficient amount of 1% by weight NaOH solution in methanol, together with 600 g of Au/NiO/SiO2--Al2O3--MgO powder catalyst (prepared according to Example 1 from the application EP 2 210 664 A1), was fed into this reactor (including in the upper portion of the draft tube) that the value pH=7 in the reactor remained constant.  In the lower portion of the reactor, in zone 2, air was metered in via multiple gas distributors. The product mixture was separated from the majority of the heterogeneous catalyst by means of a continuously backwashable sedimentation system (inclined clarifier) present at the periphery of the upper portion of zone 2 and filtered through a filtration system and analyzed by means of gas chromatography (GC).  See paragraph 0076 and description of Figure 1.
	Lygin teaches the internal circulation between zones 1 and 2 being separated by dividing wall in the reactor--irrespective of the other settings in the process--is assured by means of a draft tube (7). In this case, the flow of the reaction mixture in the draft tube (zone 1) is generated with the flow direction downward, whereas an opposite flow--from the bottom upward--is generated in the outside zone 2. This zone 2 is then the region between the draft tube and the reactor walls.  This process enhances minimal catalyst abrasion, thus enabling a long on-stream time of the heterogeneous catalyst used with simultaneously good and virtually constant catalyst activity, selectivity and good mixing in the reactor.  See paragraphs 0032 and 0021.

Lygin teaches the use of one or more baffle (10), called swirl breakers, in a stirred tank reactor or tube reactor. These counteract the effect of a vortex or funnel, in that the swirling of the liquid is broken and a gentle transition between the region outside and within the zone or the draft tube is enabled.   Lygin discloses a process for producing methyl methacrylate in the presence of the heterogeneous catalysts, preferably noble metal-containing, especially Pt-, Pd-, Ru-, Rh-, Ru-, Au- and/or Ag-containing, supported catalysts. The supports used may especially be mineral oxides, oxide mixtures, activated carbon, polymer materials or other substances. In addition, a catalysts used with preference for such an oxidation reaction has a mean diameter between 10 and 200 microns.  See paragraphs 0056 and 0063.
Lygin teaches that the oxygen concentration (partial O2 pressure) in zone 2 has a gradient with a maximum O2 concentration in the lower portion of zone 2 and a minimum O2 concentration in the upper portion of this zone. More preferably, in such a process, the ratio between the oxygen concentration in the gas phase of zone 2 at 20% of the fill height of the reactor measured from the bottom and the oxygen concentration in the gas phase of zone 2 at 90% of the fill height measured from the bottom is greater than 2, preferably greater than 4.  The oxygen concentration is about 4.2 to 5 volume percent.  See paragraphs 0060 and 0083.
The difference between Lygin and the claimed invention is that the instant claims require that the oxygen concentration at a reactor outlet is from 0.5 to 7.5 mole%.  However, Lygin discloses the concentration level of oxygen in zone 1 and 2 should be sufficient enough to minimize the formation of by-products and very minor polymerization at most.  See paragraphs 0022 and 0056 and 0063.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to optimize the concentration of oxygen during catalytic oxidation of methacrolein to methyl methacrylate to minimize the formation of by-products and very minor polymerization at most.
The dependent claims differ in disclosing that at least 90 wt% of the noble metal is in the outer 70% of the catalyst.  However, Yamaguchi teaches a process for producing an acrylic acid ester and/or a methacrylic acid ester, which comprises reacting an alcohol with acrolein and/or methacrolein in the presence of oxygen using the noble metal-supported article. A palladium-containing metal component supported on the carrier, which article has (A) a layer in which substantially no palladium is supported in the interior of the carrier and (B) a layer in which palladium is supported in the region from the outer surface to a depth of less than 100 µm of the carrier.  
Since in the noble metal-supported article of this process, palladium is allowed to be present in a region effective for the reaction in the carrier, the catalytic activity is high and the expensive noble metal can be utilized effectively. In addition, by providing a palladium-unsupported layer as the outermost layer, it becomes possible to utilize the noble metal-supported article in many reactions as a catalyst which has a long life and is highly resistive to poisoning and abrasion. Moreover, by providing a palladium component-free layer controlled to a very thin thickness on the surface of the carrier, a great reduction of catalytic activity can be prevented.  The carrier can be selected from alumina, silica, silica-alumina, titania and etc. See abstract; col. 4, lines 30-46. And col. 12, lines 21-40.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings provided by Yamaguchi in the catalytic reaction of Lygin to place the optimum weight percent of the noble metal in the outer percentage of catalyst volume, in order to increase the catalytic activity and the expensive noble metal can be utilized effectively.
The claims further differ in disclosing the molar ratio of methanol to methacrolein is from 1:1 to 10:1.  However, Krill teaches the oxidative esterification reaction takes place with a molar ratio of methanol to MAL in the range from 1:1 to 50:1.  See paragraph 0027.  Krill teaches a catalytic continuous process for producing methyl methacrylate, said process comprising the step of reacting methacrolein with oxygen and methanol in the presence of a heterogeneous noble-metal-containing catalyst in an oxidative esterification reaction to give methyl methacrylate.  See abstract.
	Krill teaches that the reactor is filled with a catalyst with an average diameter of more than 200 microns here, this particle size was necessary to prevent a pressure build-up inside the reactor. On the other hand, the particle size is limited to a maximum of 20 mm to optimize the area of contact between the catalyst and the reactants. Catalysts with a core-shell distribution of the active component on a support core are preferably used. The mixture is fed after the reaction over line 4 from reactor A into the heat exchanger B, where it is cooled. After cooling, the mixture is fed into a gas/liquid separator C, where the gas phase is continuously separated from the liquid phase (preferentially at lower temperature and higher pressure).  The off-gas can be disposed of over line 5 or preferably recycled over line 16.  See paragraphs 0053-0054.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings provided by Krill  in the Lygin’s process, including the ratio of methanol to mathacrolein to increase the yield of methyl mathacrylate.		
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-10 of U.S. Patent No. 10829432; over claims 1-6 and 8-10 of U.S. Patent No 10829433 and over claims 1-7 and 9-10 of U.S. Patent No. 10829431.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are also directed to a method for preparing methyl methacrylate from methacrolein and methanol; said method comprising contacting in a reactor a mixture comprising methacrolein, methanol and oxygen (0.5 to 7.5 mole%) with a heterogeneous catalyst comprising a support and a gold metal, and 90 wt% of the gold metal catalyst in in the outer 70% of catalyst volume.  Basically the patented claims are species of the genus (gold is species of the noble metal) and all the limitations recited in the presently claimed are disclosed in the patented claims.  Therefore, the patented claims anticipate claims 1-10 of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/           Primary Examiner, Art Unit 1622